Electronically Filed
                                                    Supreme Court
                                                    SCWC-30142
                                                    05-DEC-2013
                                                    03:08 PM
                           SCWC-30142

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I

                       KAREN GOO, et al.,

Petitioners/Plaintiffs/Counterclaim-Defendants/Appellants/Cross-

                            Appellees,

                              vs.

 MAYOR ALAN ARAKAWA, Successor-In-Interest to Mayor Charmaine

Tavares, WILLIAM SPENCE, Director of Planning, County of Maui,

  Successor-In-Interest to Director Jeff Hunt, County of Maui

Respondents/Defendants/Cross-Claim Defendants/Appellees/Cross­
                  Appellants/Cross-Appellees,

                              and

                VP AND PK(ML) LLC, KCOM Corp.,

         Defendants/Intervenor-Defendants/Cross-Claim

 Defendants/Counterclaimants/Cross-Claimants/Appellees/Cross­
                  Appellees/Cross-Appellants

                              and

                     KILA KILA CONSTRUCTION,

         Defendant/Cross-Claim Defendant/Cross-Claimant

                              and

        (John G.) JOHN G’S DESIGN & CONSTRUCTION, INC.,

         Defendant/Cross-Claimant/Cross-Claim Defendant

                              and

                     NEW SAND HILLS LLC.,

  Defendant/Intervenor-Defendant/Counterclaimant/Cross-Claim

      Defendant/Appellee/Cross-Appellee/Cross-Appellant

                              and

      DAVID B. MERCHANT; JOYCE TAKAHASHI; BRIAN TAKAHASHI,

                Defendants/Intervenor-Defendants

                              and

                    DIANE L. REASER, et al.,

       Defendants/Intervenor-Defendants/Counter-Claimants

                                and

      HOOKAHI, LLC, SANDHILLS ESTATES COMMUNITY ASSOCIATION,

      Intervenors/Appellees/Cross-Appellees/Cross-Appellants

                                and

         CHERYL CABEBE, GERRY RIOPTA, and MELISSA RIOPTA,

         Intervenor-Defendants/Appellees/Cross-Appellants


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-30142; CIVIL NO. 07-1-0258(1))

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Petitioner/Plaintiff/Counterclaim-Defendant/Appellant/


Cross-Appellee’s Application for Writ of Certiorari, filed on


October 25, 2013, is hereby accepted.


           IT IS FURTHER ORDERED, that no oral argument will be


heard in this case. Any party may, within ten days and pursuant


to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.


           DATED: Honolulu, Hawai'i, December 5, 2013.

  David J. Gierlach and             /s/ Mark E. Recktenwald

  Lance D. Collins,

  for petitioners                   /s/ Paula A. Nakayama


  Patrick K. Wong and               /s/ Simeon R. Acoba, Jr.

  Caleb P. Rowe,

  for respondents Mayor Alan        /s/ Sabrina S. McKenna

  Arakawa, et al.

                                    /s/ Richard W. Pollack

  Ronald T. Yoshimoto and

  Nathan H. Yoshimoto,

  for respondents VP and PK(ML)

  LLC, KCOM Corp., New Sand

  Hills LLC., and Hookahi, LLC,

  Sandhills Estates Community

  Association




                                   2